PATTERSON, Judge.
Pursuant to the decision of the Alabama Supreme Court in Ex parte Williams, 510 So.2d 135 (Ala.1987), this case is remanded to the Circuit Court of Mobile County, with directions to vacate the sentencing order of May 24, 1983, in which a sentence of fifteen years was imposed pursuant to the Habitual Felony Offender Act, and reinstate the original January 28, 1982, sentence imposing a two-year term of imprisonment. Upon compliance with these directions, the circuit court is to make due return to this court.
REMANDED WITH DIRECTIONS.
All Judges concur.
ON RETURN TO REMAND
PATTERSON, Judge.
It appears from the return to remand that the trial court has complied with our instructions by vacating its sentencing order of May 24, 1983, and reinstating its original order of January 28, 1982, imposing a two-year term of imprisonment. The trial court ordered that the sentence run concurrently with the sentence David Lee Williams is presently serving in the penitentiary in the State of Mississippi, and further ordered Williams to pay the costs of court in this case.
The judgment of sentence, as well as the judgment of conviction, is now affirmed.
AFFIRMED.
All Judges concur.